Citation Nr: 0020006	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's claimed in-service stressor has not been 
verified.


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he incurred PTSD 
while in the service due to experiencing a stressful event.  
As the veteran continues to suffer from PTSD, a favorable 
determination is requested.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  See, Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  The RO has obtained post-service VA 
and private medical records.  

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).

The Board notes that a recent case from the United States 
Court of Appeals for Veterans Claims (Court), Cohen v. Brown, 
10 Vet. App. 128 (1997) alters the analysis in connection 
with claims for service connection for PTSD.  Significantly, 
the Court points out that the VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-
52702 (1996).  The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have change from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

If the evidence pertaining to a claim for service connection 
for PTSD does not show that a veteran was engaged in combat 
with the enemy or that the claimed stressors are related to 
such combat, there must be corroborative evidence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 
Zarycki v. Brown, 6 Vet. App. 91, 98- 99 (1993).  In February 
1996, VA established special evidentiary procedures for PTSD 
claims based on personal assault. M21-1, Part III, para. 
5.14(c).  VA recognizes that assault is an extremely personal 
and sensitive issue and many incidents of personal assault 
are not officially reported.  Therefore, additional 
development through alternative sources may be necessary to 
provide credible evidence of inservice stressors, even if 
military records contain no documentation that a personal 
assault occurred.  Id.  The evidence does not have to prove 
that the incident occurred.  Secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes. M21-1, Part III, para. 5.14(c)(8) and (9); 
See generally, Patton v. West, 12 Vet. App. 272 (1999).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.

The Board notes that the veteran has thoroughly described his 
alleged stressor in correspondence to VA.  Accounts of his 
reported stressor are also well documented in various VA 
medical reports.  The veteran claims that his stressor 
consisted of witnessing a double murder on or about November 
18, 1971, in Oolungapo City, Luzon, the Philippines.  
Reportedly, the gunman also pointed the gun directly at the 
veteran, who raised his hands in the air and gestured no with 
his head.  The veteran has said that he is not aware of 
anyone else having seen what happened to him.  

The Board notes that it is not bound to accept the veteran's 
uncorroborated account of his experiences.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991); recons., 1 Vet. App. 406 
(1991); Swann v. Brown, 5 Vet. App. 229 (1993).  The question 
of whether a specific event reported by a veteran as a 
stressor was a stressor is a question of fact for the Board 
to decide, involving, as it does, factors as much historical 
as psychological.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In this case, the Board finds that a stressor 
related to the veteran's military experiences has not been 
sufficiently objectively documented.  

The veteran's service medical records are negative for 
psychiatric complaints, findings, symptoms, or diagnoses.  
They are also negative for any reference to the claimed 
stressful event.  The veteran's service personnel records are 
also negative for any reference to the claimed stressful 
event.

In the absence of a verifiable in-service stressor, the Board 
concludes that the veteran has failed to satisfy the criteria 
for service connection for PTSD.  Although the veteran has 
described what he refers to as a stressful event during 
active service, there is no objective verification of this 
event, such as corroborating lay statements from fellow 
veterans, contemporary letters home written by the veteran, 
or service personnel records.  In the absence of such 
verification, the veteran's claim for service connection 
cannot be granted, regardless of current treatment 
assessments of PTSD.  

In this respect, the Board notes that some VA medical records 
diagnose the veteran with PTSD, related to his claimed in-
service stressor.  A July 1997 VA outpatient treatment report 
provides that the veteran told his therapist about the 
claimed stressor.  The therapist noted that additional 
exploration of the effect of the incident was needed to rule-
out PTSD.  The diagnosis was bipolar affective disorder.  In 
October 1997, at the veteran's request he and his therapist 
reviewed the criteria for a diagnosis of PTSD under DSM-IV, 
and the veteran endorsed some of the criteria.  An October 
1997 VA PTSD examination, done on a fee basis, provides a 
pertinent Axis I diagnosis of PTSD with affective disorders.  
The report identifies the reported double murder, with the 
murderer then threatening the veteran, as the veteran's one 
singular trauma during his two years in the service.  

However, these diagnostic references to an in-service 
incident of witnessing a double murder, and being threatened 
by the murderer, are based solely on a history provided by 
the veteran.  As a result, these medical records are not 
probative or material to the issue of confirmation or 
verification of stressors.  See Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993).

The Board recognizes that the veteran has made his own 
contentions that he has PTSD as a result of witnessing a 
double murder, and being threatened by the murderer.  While 
the veteran is competent to describe his observations as to 
events he experienced, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, his testimony does not 
constitute competent medical evidence that he has PTSD, due 
to his claimed stressor.

In finding that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD, the 
Board recognizes that some evidence was associated with the 
claims file shortly before and shortly after the veteran's 
claim was certified to the Board, without prior adjudication 
by the RO or a waiver by the veteran of initial review of the 
evidence by the RO.  One item of this evidence consists of a 
1974 VA hospital report providing a pertinent diagnosis of 
anxiety neurosis.  The second item of this evidence consists 
of two statements by the veteran regarding his claimed 
stressor, and its effects on his life.  The third and final 
item of this evidence consists of copies of VA outpatient 
treatment records that had already been associated with the 
claims file and reviewed by the RO.  

The Board finds that these additional items of evidence are 
not pertinent to the veteran's claim, as contemplated by 
38 C.F.R. § 20.1304 (1999).  They are essentially cumulative 
and duplicative of evidence already in the record and already 
reviewed by the RO.  Moreover, they do not focus on the 
deficiency of the veteran's claim, namely the lack of a 
verified in-service stressor.  Therefore, a remand to the RO 
for review of these items of evidence is not necessary.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for PTSD.  


ORDER

Service connection for PTSD is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

